United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-3398
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the Eastern
      v.                                  * District of Arkansas.
                                          *
Charles Edwin Davidson,                   *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: June 20, 2000

                                    Filed: June 29, 2000
                                     ___________

Before WOLLMAN, Chief Judge, FAGG and BOWMAN, Circuit Judges.
                             ___________

PER CURIAM.

       Charles Edwin Davidson appeals the denial of his motions for return of property,
for disqualification of the United States Attorney (USA), and for recusal of United
States District Judge George Howard, Jr. and "all other similarly situated Masonic
judges" (collectively District Judge). Davidson claims he did not receive due process
when his guns and vehicles, seized in connection with his arrest on multiple criminal
counts, were distributed to other parties before he was given an opportunity to show
he was lawfully entitled to them. Contrary to Davidson's view, he had no right to
present evidence because "it [was] apparent that [Davidson] [was] not lawfully entitled
to own or possess the property" he claimed. See United States v. Felici, 208 F.3d 667,
670 (8th Cir. 2000). As a convicted felon, Davidson was prevented from possessing
the guns, see id.; a pickup, confirmed stolen, was turned over to the insurance
company; and vehicles subject to liens were turned over to the lienholders. The district
court properly denied Davidson's motion for return of property. His motions for
disqualification of the USA and for recusal of the District Judge are without merit and
were also properly denied. Davidson's motion to strike the brief of the United States,
taken with this case, is now denied.

      We affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-